Exhibit 12.1 Lowe's Companies, Inc. Statement Re Computation of Ratio of Earnings to Fixed Charges In Millions, Except Ratio Data Fiscal Years Ended On February 1, January 30, January 29, January 28, February 3, Earnings: Earnings Before Income Taxes $ Fixed Charges Capitalized Interest1 ) ) ) (4 ) - Adjusted Earnings $ Fixed Charges: Interest Expense2 Rental Expense3 Total Fixed Charges $ Ratio of Earnings to Fixed Charges 1Includes the net of subtractions for interest capitalized and additions for the amortization of previously-capitalized interest. 2Interest accrued on uncertain tax positions is excluded from Interest Expense in the computation of Fixed Charges. 3The portion of rental expense that is representative of the interest factor in these rentals.
